Exhibit 10.1

 

September 2, 2011

 

US Gold Corporation

99 George Street, 3rd Floor

Toronto, Ontario M5A 2N4

 

Mr. Robert McEwen

99 George Street, 3rd Floor

Toronto, Ontario M5A 2N4

 

Dear Sirs:

 

Re:                             Proposed Business Combination of US Gold
Corporation and Minera Andes Inc.

 

This letter agreement relates to the proposed merger (the “Proposed Merger”) of
US Gold Corporation (“US Gold”) and Minera Andes Inc. (“Minera”).

 

Agreements in Principle

 

Each of the parties agrees in principle that the Proposed Merger be effected at
a ratio of 0.45 of a US Gold common share for each 1.0 Minera share held (the
“Exchange Ratio”), subject to satisfactory completion of remaining due diligence
and the negotiation of satisfactory binding transaction agreements.

 

Each of US Gold and Minera Andes also agrees in principle that any agreement
between them to effect the Proposed Merger will include their respective
agreements to pay a break fee equal to 3% of the paying party’s market
capitalization, based on the paying party’s closing share price on September 1,
2011, to be payable in customary circumstances and subject to the negotiation of
satisfactory binding transaction agreements. For greater certainty, for purposes
of this letter agreement, including the provisions below under “Binding
Agreements”, the market capitalization of US Gold is $834,075,977 and the market
capitalization of Minera Andes is $653,611,853.

 

US Gold and Minera understand, and Mr. McEwen has confirmed by signing below,
that Mr. McEwen has agreed in principle to support the Proposed Merger at the
Exchange Ratio with a break fee in the amount described in the paragraph
immediately above and to vote all of his US Gold and Minera shares in favour of
the Proposed Merger, subject to satisfactory completion of remaining due
diligence and the negotiation of satisfactory binding transaction agreements.

 

Binding Agreements

 

We are also writing to confirm that each of US Gold and Minera Andes (in either
case, the “Paying Party”) agrees to pay a break fee (the “Break Fee”) to the
other if, at any time before the Outside Date (as defined below), the Paying
Party enters into an agreement to effect or support any transaction (a
“Competing Transaction”), whether by way of plan of arrangement, amalgamation,
take-over bid, reorganization, recapitalization or otherwise, that would result
in any other person acquiring more than 50% of the outstanding voting or equity
shares of the Paying Party.  The Break Fee shall equal 3% of the Paying Party’s
market capitalization based

 

--------------------------------------------------------------------------------


 

on the Paying Party’s closing share price on September 1, 2011.  The Paying
Party shall pay any required Break Fee in cash within 3 business days of the
Paying Party entering into the relevant agreement.  The “Outside Date” shall
mean the earlier of (i) the date that US Gold and Minera Andes enter into a
definitive agreement to effect the Proposed Merger, (ii) the date that either
party terminates negotiations and abandons the Proposed Merger based upon an
adverse due diligence finding, (iii) the date that the parties agree in good
faith to terminate discussions regarding the Proposed Merger and
(iv) November 1, 2011.

 

General

 

US Gold and Minera each agree to making the joint news release attached as
Schedule A hereto and each confirms the accuracy of the facts relating to it as
set out in the news release.

 

Except for the obligation of each of US Gold and Minera Andes to pay the Break
Fee as set out under “Binding Agreements” above, which obligations shall be
binding on each of US Gold and Minera Andes, this letter does not create any
legally binding obligations for any of the undersigned with respect to the
Proposed Merger or otherwise.

 

This letter agreement shall be governed and construed in accordance with the
laws of the Province of Ontario and the laws of Canada applicable therein.

 

This letter agreement may be executed in two or more counterparts, each of which
shall be deemed to be an original but all of which together shall constitute one
and the same instrument. Each counterpart may be delivered by facsimile or
electronic copy.

 

[The remainder of this page has been left blank intentionally.]

 

2

--------------------------------------------------------------------------------


 

Please confirm your agreement with the foregoing by executing this letter where
indicated below and returning an executed copy of this letter to us.

 

Sincerely,

 

 

MINERA ANDES INC.

 

 

 

 

 

 

 

By:

/s/ Michael Stein

 

 

Name: Michael Stein

 

 

Title: Director

 

 

Agreed as of September 2, 2011:

 

 

US GOLD CORPORATION

 

 

 

 

 

 

 

By:

/s/ Leanne Baker

 

 

Name: Leanne Baker

 

 

Title: Director

 

 

 

 

/s/ Robert R. McEwen

 

 

Robert R. McEwen

 

3

--------------------------------------------------------------------------------


 

Schedule A - News Release

 

UPDATE ON PROPOSED MERGER OF US GOLD AND MINERA ANDES

 

Toronto, Ontario (September 2, 2011) US Gold Corporation (NYSE:UXG — TSX: UXG)
and Minera Andes Inc. (TSX: MAI - OTCBB: MNEAF) are pleased to provide an update
on the proposed merger of US Gold and Minera Andes. Following the June 14, 2011
announcement of Rob McEwen’s proposal to merge US Gold and Minera Andes, each of
the companies’ boards of directors established an independent special committee
to consider the proposed merger and each of the companies has been conducting
due diligence on the other. Each of the special committee of Minera Andes and US
Gold has retained independent financial advisors and legal counsel and has been
considering the transaction, with input from those advisors.

 

Based upon the input of their independent financial advisors, each special
committee has directed its legal counsel to continue due diligence and begin
negotiation of binding transaction agreements at a ratio of 0.45 of a US Gold
common share for each 1.0 Minera Andes common share held. This is a change from
the exchange ratio of 0.40 of a US Gold common share for each 1.0 Minera Andes
share originally proposed by Mr. McEwen. The board of directors of each company
has agreed in principle to the new exchange ratio, subject to satisfactory
completion of remaining due diligence and negotiation of satisfactory binding
transaction agreements.

 

Each of US Gold and Minera Andes agrees in principle that any agreement between
them to effect the proposed merger will include their respective agreements to
pay a break fee equal to 3% of the paying party’s market capitalization, based
on its closing share price on September 1, 2011, to be payable in customary
circumstances and subject to the negotiation of satisfactory binding transaction
agreements.  The market capitalization of US Gold is $834,075,977 and the market
capitalization of Minera Andes is $653,611,853, based on their respective
closing prices on September 1, 2011.

 

Mr. McEwen, Chairman, CEO, and largest shareholder of each company, has agreed
in principle to support the merger at the 0.45 exchange ratio with a break fee
in the above amount and to vote all of his US Gold and Minera Andres shares in
favor of the proposed merger, subject to the satisfactory completion of
remaining due diligence and negotiation of satisfactory binding transaction
agreements.

 

In addition to agreeing in principle on the amount of the break fee as described
above, each of US Gold and Minera Andes has agreed to pay a break fee in the
same amount, if the party enters into an agreement to effect or support any
competing transaction before the earlier of (i) entering into a definitive
agreement for the proposed merger (ii) a party terminating negotiations and
abandoning the proposed merger as a result of an adverse due diligence finding,
(iii) a mutual good faith termination of discussions and (iv) November 1, 2011,
where the competing transaction would result in any other person acquiring more
than 50% of the outstanding voting or equity shares of the paying person.

 

This latter agreement to pay a break fee in limited circumstances is binding on
US Gold and Minera Andes immediately.  However, the other agreements in
principle described above are not binding, and there is no assurance that US
Gold and Minera Andes will successfully complete the remaining negotiations,
enter into binding transaction agreements or complete the proposed merger on the
terms agreed in principle or otherwise.

 

US Gold and Minera Andes do not intend to comment further regarding discussions
or the proposed merger until binding transaction agreements are reached or
discussions have terminated.

 

ABOUT US GOLD (www.usgold.com)

 

US Gold’s objective is to qualify for inclusion in the S&P 500 by 2015. US Gold
explores for gold and silver in the Americas and is advancing its El Gallo
Project in Mexico and its Gold Bar Project in Nevada towards production. US Gold
has a strong treasury with approximately $100 million in cash and gold and
silver bullion.  US Gold’s shares are listed on the NYSE and the TSX under the
symbol UXG, trading 1.9 million shares daily during the past twelve months. US
Gold’s shares are included in S&P/TSX and Russell indices and Van Eck’s Junior
Gold Miners ETF. Rob McEwen, Chairman and CEO, owns 20% of the shares of US
Gold.

 

--------------------------------------------------------------------------------


 

ABOUT MINERA ANDES (www.minandes.com)

 

Minera Andes is an exploration company exploring for gold, silver and copper in
Argentina with three significant assets: a 49% interest in Minera Santa Cruz SA,
owner of the San Jose Mine in close proximity to Goldcorp’s Cerro Negro project;
100% ownership of the Los Azules copper deposit and 100% ownership of a large
portfolio of exploration properties in Santa Cruz province, Argentina, including
properties bordering the Cerro Negro project in Santa Cruz Province.  As of
June 30, 2011, Minera Andes had $22 million in cash and short-term investments,
with no bank debt. Rob McEwen, Chairman and CEO, owns 31% of the shares of
Minera Andes.

 

Forward Looking and Cautionary Statements

 

This press release contains certain forward-looking statements and information
by each of US Gold  and Minera Andes, including “forward-looking statements”
within the meaning of the Private Securities Litigation Reform Act of 1995. The
forward-looking statements and information express, as at the date of this press
release, US Gold and Minera Andes’ estimates, forecasts, projections,
expectations or beliefs as to future events and results. Forward-looking
statements and information are necessarily based upon a number of estimates and
assumptions that, while considered reasonable by management, are inherently
subject to significant business, economic and competitive uncertainties, risks
and contingencies, and there can be no assurance that such statements and
information will prove to be accurate. Therefore, actual results and future
events could differ materially from those anticipated in such statements and
information. Risks and uncertainties that could cause results or future events
to differ materially from current expectations expressed or implied by the
forward-looking statements and information include, but are not limited to, the
completion of the proposed business combination between Minera Andes and US Gold
(including the numerous approvals required in connection with such a business
combination), risks related to business integration as a result of a successful
business combination, factors associated with fluctuations in the market price
of precious metals, mining industry risks, risks associated with foreign
operations, risks related to litigation including specifically but not limited
to Minera Andes’ Los Azules property, property title, the state of the capital
markets, environmental risks and hazards, uncertainty as to calculation of
mineral resources and reserves and other risks.  Readers should not place undue
reliance on forward-looking statements or information. Neither US Gold nor
Minera Andes undertake any obligation to reissue or update forward-looking
statements or information as a result of new information or events after the
date hereof except as may be required by law. See (i) US Gold’s Annual Report on
Form 10-K for the fiscal year ended December 31, 2010 and other filings with the
Securities and Exchange Commission, under the caption “Risk Factors”; and,
(ii) Minera Andes’ Annual Information Form as filed on SEDAR (www.sedar.com) and
form 40F/A filed with the SEC, for the period ended December 31, 2011, for
additional information on risks, uncertainties and other factors relating to the
forward-looking statements and information. All forward-looking statements and
information made in this news release are qualified by this cautionary
statement.

 

The TSX has not reviewed and does not accept responsibility for the adequacy or
accuracy of the contents of this news release, which has been prepared by
management of US Gold and Minera Andes.

 

Contacts:

 

 

US Gold Corporation

(647) 258-0395 / Toll Free: (866) 441-0690

info@usgold.com

 

Minera Andes Inc.

(647) 258-0395 / Toll Free: (866) 441-0690

info@minandes.com

 

5

--------------------------------------------------------------------------------